        Case 6:20-cv-00902-ADA Document 8-1 Filed 10/27/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A
  BRAZOS LICENSING AND
  DEVELOPMENT,                                      Case No. 6:20-cv-00902-ADA


              Plaintiff                             JURY TRIAL DEMANDED


              v.

  JUNIPER NETWORKS, INC.,

              Defendant


                                        ORDER

       The Court, having considered Defendant JUNIPER NETWORKS, INC.’s motion

 for extension of time to answer or otherwise respond to Plaintiff’s complaint, finds that

 the motion for extension of time has merit and thus hereby GRANTS the motion for an

 extension.

      Accordingly, the deadline for Defendant JUNIPER NETWORKS, INC. to answer

or otherwise respond is extended until and including December 11, 2020.

      DATED: November __, 2020




                                         HON. ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
